DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in the application.
Examiner’s Note: The examiner has cited particular passages including column and line numbers, paragraphs as designated numerically and/or figures as designated numerically in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claims, other passages, paragraphs and figures of any and all cited prior art references may apply as well. It is respectfully requested from the applicant, in preparing an eventual response, to fully consider the context of the passages, paragraphs and figures as taught by the prior art and/or cited by the examiner while including in such consideration the cited prior art references in their entirety as potentially teaching all or part of the claimed invention. MPEP 2141.02 VI: “PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS."

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/29/2020 was filed after the mailing date of the first office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1- 33 of U.S. Patent No. US 10,088,185. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the parent patent anticipate the claims of the instant application as set forth below.

Instant Application: 17/084121
Parent Patent: 10,088,185
Claim 1, A thermostat for controlling HVAC equipment for a building, the thermostat being mounted within a cabinet enclosing the HVAC equipment, comprising:
Claim 1, A thermostat for controlling HVAC equipment for a building, the thermostat being mounted within a cabinet enclosing the HVAC equipment, comprising:
one or more current sensing inputs electrically connected to current transformers magnetically coupled to one or more phases of an electrical supply powering the HVAC equipment within the cabinet;
one or more current sensing inputs configured to sense currents and electrically connected to current transformers magnetically coupled to one or more phases of an electrical supply powering the HVAC equipment within the cabinet;
one or more voltage sensing inputs configured to receive voltages indicative of the one or more phases of the electrical supply powering the HVAC equipment within the cabinet;
one or more voltage sensing inputs configured to sense voltages indicative of the one or more phases of the electrical supply powering the HVAC equipment within the cabinet;
one or more control signal outputs configured to generate HVAC control signals, the HVAC control signals coupled to control inputs of a controller board of the HVAC equipment;
one or more control signal outputs configured to generate HVAC control signals, the HVAC control signals coupled to control inputs of a controller board of the HVAC equipment;
one or more temperature sensing inputs configured to sense temperature of a zone within the building controlled by the HVAC equipment;
one or more temperature sensing inputs configured to sense a temperature of a zone within the building controlled by the HVAC equipment;
a central processor configured to calculate real time energy use based on the voltage and current measurements, the processor further configured to control the HVAC unit to keep the zone within the building within a temperature range based on set points stored within the thermostat and from data from the one or more temperature sensing inputs;
a central processor configured to calculate real time energy use based on the sensed voltages and currents, the processor further configured to control the HVAC equipment to keep the zone within the building within a temperature range based on set points stored within the thermostat and from data from the one or more temperature sensing inputs;
a memory for storing energy use calculations; and a communications port for sending energy usage calculations to an external device.
a memory for storing energy use calculations; a communications port for sending the energy usage calculations to an external device;

a first analog-to-digital converter at the voltage sensing inputs that samples and converts the sensed voltage of the HVAC equipment into digital time series voltage data; a second analog-to-digital converter at the current sensing inputs that samples and converts the sensed current of the HVAC equipment into digital time series current data, wherein the voltage and current sampling occurs simultaneously; a digital signal processor that receives the digital time series voltage and current data and generates digital time series data representing real power (KW), reactive (KVAR) power, and total power (KVA) data and stores it in the memory; and a set of alarm rules stored in the memory, wherein the set of alarm rules present in the memory causes the central processor to raise an alarm when power data of the HVAC equipment exceeds a predetermined threshold, and wherein the set of alarm rules present in the memory further causes the central processor to raise an alarm based on the level of percentage voltage imbalance of the voltages of the phases of the electrical supply powering the HVAC equipment within the cabinet, and wherein the central processor calculates the percentage voltage imbalance of the voltages of the phases of the electrical supply and applies the set of alarm rules to the percentage voltage imbalance.


Therefore, as to claim 1, the claim 1 of the parent patent clearly anticipated claim 1 of the instant application.
As to claim 2-20, Claims 1-33 of the parent patent also clearly anticipated claims 2-20 of the instant application.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1- 20 of U.S. Patent No. US 10,845,075. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the parent patent anticipate the claims of the instant application as set forth below.

Instant Application: 17/084121
Parent Patent: 10,845,075
Claim 1, A thermostat for controlling HVAC equipment for a building, the thermostat being mounted within a cabinet enclosing the HVAC equipment, comprising:
Claim 1, A thermostat for controlling HVAC equipment for a building, the thermostat being mounted within a cabinet enclosing the HVAC equipment, comprising:
one or more current sensing inputs electrically connected to current transformers magnetically coupled to one or more phases of an electrical supply powering the HVAC equipment within the cabinet;
one or more current sensing inputs configured to sense currents and electrically connected to current transformers magnetically coupled to one or more phases of an electrical supply powering the HVAC equipment within the cabinet;
one or more voltage sensing inputs configured to receive voltages indicative of the one or more phases of the electrical supply powering the HVAC equipment within the cabinet;
one or more voltage sensing inputs configured to sense voltages indicative of the one or more phases of the electrical supply powering the HVAC equipment within the cabinet;
one or more control signal outputs configured to generate HVAC control signals, the HVAC control signals coupled to control inputs of a controller board of the HVAC equipment;
one or more control signal outputs configured to generate HVAC control signals, the HVAC control signals coupled to control inputs of a controller board of the HVAC equipment;
one or more temperature sensing inputs configured to sense temperature of a zone within the building controlled by the HVAC equipment;
one or more temperature sensing inputs configured to sense a temperature of a zone within the building controlled by the HVAC equipment;
a central processor configured to calculate real time energy use based on the voltage and current measurements, the processor further configured to control the HVAC unit to keep the zone within the building within a temperature range based on set points stored within the thermostat and from data from the one or more temperature sensing inputs;
a central processor configured to calculate real time energy use based on the sensed voltages and currents, the processor further configured to control the HVAC equipment to keep the zone within the building within a temperature range based on set points stored within the thermostat and from data from the one or more temperature sensing inputs;
a memory for storing energy use calculations; and a communications port for sending energy usage calculations to an external device.
a memory storing: energy use calculations; and a set of alarm rules that cause the central processor to raise an alarm based on a level of percentage voltage imbalance of the voltages of the phases of the electrical supply powering the HVAC equipment within the cabinet, wherein the central processor is configured to calculate a percentage voltage imbalance of the voltages of the phases of the electrical supply and to apply the set of alarm rules to the calculated percentage voltage imbalance; and a communications port for sending the energy usage calculations to an external device.

Therefore, as to claim 1, the claim 1 of the parent patent clearly anticipated claim 1 of the instant application.
As to claim 2-20, Claims 2-18 of the parent patent also clearly anticipated claims 2-20 of the instant application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. US Pub. No. 2014/0262133 (“Brown”)1 in view of Dytch U.S. Patent No. 4,462,540.
Regarding claim 1, Brown teaches a thermostat for controlling HVAC equipment for a building, the thermostat [Control Module 120] being mounted within an enclosing of the building, comprising:
[0025] In the present embodiment, control module 120 includes energy monitoring logic 122, performance monitoring logic 124, an optional demand limiting logic 126 and communications logic 128. Energy monitoring logic 122 is configured to receive temperature, humidity, flow and other signals, depending on the type of system, from sensors coupled to source loop 104 and to calculate the value of heat Q2 based on the signals. In a liquid based source loop, Q1 or Q2 are based on the inflow and outflow temperature differential and the flow rate of the liquid. In an air based source or load loop, energy exchange is determined by mass flow computations which include air flow. Air flow may be estimated based on the velocity of a fan and empirical data correlating the velocity to air flow, adjusted for air density, as know in the art. Performance monitoring logic 124 configured to calculate the electrical power consumed by one or more electrical devices of space conditioning system 100 based on voltage and current signals sensed by voltage and current sensors, as described with reference to FIGS. 3, 4 and 7. Power consumers include motors and electric heaters. If a gas heater is used, gas consumption can be used to estimate energy added to the system.

one or more current sensing [current sensor 704] inputs electrically connected to current transformers magnetically coupled to one or more phases of an electrical supply powering the HVAC equipment within the cabinet; 
one or more voltage sensing [voltage meter 708] inputs configured to receive voltages indicative of the one or more phases of the electrical supply powering the HVAC equipment within the cabinet; 
[0031] In the present embodiment, each of the power consumers may be monitored with current sensors (not shown) such as current transformers. As shown in FIG. 7, the system voltage can be sensed, and the power consumed by each consumer can be calculated based on the voltage of the system and the current drawn by the power consumer. This arrangement minimizes the complexity of system 100 and, therefore, its cost. The current and voltage signals are provided to performance monitoring logic 124 to perform the power calculations. Additional voltage sensors may be added in the case all of the heat pump system components are not powered by the same voltage system, or to increase the measurement accuracy. Sensors are provided to measure both single and three-phase power consumption.


[0073] FIG. 7 is a block diagram of an exemplary power monitoring arrangement 700 including control module 120. Motors M1 and M2 are shown, powered by variable speed drives (VSD) 702 and 720, respectively, which receive three-phase power from the same power source. Voltage meters 708, 710 and 712 sense the phase-to-phase voltages of the power source and provide corresponding voltage signals to control module 120. As stated above, a user may provide a calibration factor, such as a power factor, to control module 120 to calibrate the monitored parameter. In the present embodiment, current transformers 704, 705 and 706 provide current signals corresponding to the current drawn on three phases of the power source by VSD 702. VSD 720 has the capability to determine the current drawn by motor M2 and to communicate the sensed current signal to control module 120. In one example, VSD 720 may communicate the power consumed by motor M2. Control module 120 then calculates power consumed by motors M1 and M2. The same topology is used to sense power consumed by motors M3 and M4, the electric heater, and any other fans and pumps of the heat pump system. Control module 120 may also receive voltage and current signals from additional voltage and current sensors configured to sense phase voltages and additional line currents of single or three-phase power consumers. Different voltage and current sensor arrangements may be configured to provide a meaningful power computation while managing installation and equipment costs to suit each facility.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

one or more control signal outputs configured to generate HVAC control signals, the HVAC control signals coupled to control inputs of a controller board of the HVAC equipment [see fig. 2 and Para. 0055-0057, 0063] 
[0055 -  Demand limiting logic 126 is configured to modify the operation of the heat pump system so as to reduce electrical energy consumption when smart utility meter 180 provides an on-peak signal. In another example, the utility company communicates thorough the internet with control module 120, and smart utility meter 180 is not required. Demand limiting logic 126 is configured to modify the operation of the heat pump system so as to reduce electrical energy consumption when the utility company provides an on-peak signal];
[0056] In one example, the demand limiting logic shuts down at least the heat pump compressor for a predetermined time. In another example, the demand limiting logic limits current draw to a predetermined level by limiting the speed of a motor, such as motor M1. The compressor unit may have a variable speed motor or multi-step capacity, in which case a lower speed or step may be set, or a dual-speed motor, in which case the lower speed may be set, to save energy. Additionally, in another embodiment, power consumption may be optimized by limiting fluid flows in both heat exchangers if the temperature differential across a loop is small. For example, the pump in the source loop may be slowed down if the temperature differential between the inflow and outflow temperatures is small. In yet another embodiment, an variable expansion valve may be provided and set by the control module to maintain an optimal superheat setting for maximum efficiency.

one or more temperature sensing [Temperature sensor 220] inputs configured to sense temperature of a zone within the building controlled by the HVAC equipment [0028 - A temperature sensor 220 provides a temperature signal indicative of the temperature in target space 112 to control module 120……. Alternatively, the user may utilize a user interface or a computing device to program setpoint temperatures in control module 120, which in the present example includes temperature control logic (not shown) that determines if heating or cooling are required and takes the appropriate heating or cooling control action]; 
a central processor [Processor 606] configured to calculate real time energy use based on the voltage and current measurements [see para. 0073 - Control module 120 then calculates power consumed by motors M1 and M2. The same topology is used to sense power consumed by motors M3 and M4, the electric heater, and any other fans and pumps of the heat pump system], 
[0035] Embodiments of performance monitoring logic 124 will now be described with reference to FIG. 3. FIG. 3 shows control module 120 coupled to source system 102 load system 106. A plurality of voltage and current sensors I1-In and V1-Vn are shown, which are provided to sense the voltage and current of a plurality of power consumers. Sensors I1-In and V1-Vn may be referred to as sensors I(x) and V(x), where x={1 . . . n}. Control module 120 receives a transformation data and transforms the sensed voltage, the sensed current or the calculated power based on the transformation data. The transformation data may include one or more of a hardware parameter and an actual value of the current, voltage, power factor or the power sensed with a meter from time to time. Sensors I(x) and V(x) are provided to sense single or three-phase power, based on the load type.

the processor further configured to control the HVAC unit to keep the zone within the building within a temperature range based on set points stored within the thermostat and from data from the one or more temperature sensing inputs [see Para. 0028]; 
a memory [302] for storing energy use calculations; and a communications port [610] for sending energy usage calculations to an external device [130].
[0036] In one embodiment, performance monitoring logic 124 is configured to determine a voltage and a current related to a power consumer to estimate power consumed by the power consumer, to determine the energy exchanged by the fluid with the environment, to calculate performance information relating to the power and the energy, and to present the power, energy and/or performance information with a user interface. Exemplary user interfaces include a smart thermostat, an integrated user input device and display device coupled with control module 120, a processing device removably coupled with control module 120, and a computing device coupled with control module 120 via a communications network, as shown in FIG. 5.

Brown does not expressly teach whether the control module (thermostat) is being mounted within cabinet enclosing of the HVAC equipment or external.
However, such feature is well known in many portable HVAC equipment that commonly included a build in thermostat.  Dytch teaches another HVAC equipment installed in a room in which it is desired to control the air temperature.  Specifically, Dytch teaches a thermostat being mounted within a cabinet enclosing the HVAC equipment [Air Cond 10 of fig. 1; The air conditioner unit 10 comprises an air heating unit, an air cooling unit, and a thermostat positioned to sense the temperature of the room (Col. 1 lines 57-59); As the resistor 315 should be set to a temperature which exceeds the maximum temperature of the internal thermostat of the air conditioning unit 10, this will result in the cooling unit being energised. If the room temperature falls below the minimum temperature as set on resistor 327, amplifier 102 will again go low thereby activating the air conditioner unit 10.  As the minimum temperature as set on resistor 327 should be lower than that of the minimum temperature of the internal thermostat of the air conditioning unit 10, this will result in the heating unit being energized (Col. 4 lines 47-62)].
Before the effective filing data of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the HVAC equipment of Brown with the thermostat being mounted within a cabinet enclosing the HVAC equipment of Dytch.  The motivation for doing so would has been to eliminate thermostat wiring in the building and allow for remotely control via a mobile application as discussed by Brown in para. 0064.  Thus, reduce cost and improve user convenience.  
Regarding claim 4, Brown teaches a first analog-to-digital converter at the voltage sensing inputs that samples and converts the sensed voltage of the HVAC equipment into digital time series voltage data; a second analog-to-digital converter at the current sensing inputs that samples and converts the sensed current of the HVAC equipment into digital time series current data, wherein the voltage and current sampling occurs simultaneously; a digital signal processor that receives the digital time series voltage and current data and generates digital time series data representing real power (KW), reactive (KVAR) power, and total power (KVA) data and stores it in the memory [see fig. 3; paragraph 0036, 0038, 0071].
Regarding claim 5, Brown teaches the digital signal processor sums the real power (KW), reactive power (KVAR), and total power (KVA) data stored in the memory over a predetermined period of time and stores real power per hour (KWH), reactive power per hour (KVARH), and total power per hour (KVAH) in the memory [fig. 3 and par. 0035].
Regarding claim 6, Brown teaches the one or more of the KWH, KVARH, and KVA calculations are sent over the communication port [par. 0036, 0070].

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Brown/Dytch as applied to claim 1 above, and further in view of Deng et al. US Pub. No. 2005/0105229 (“Deng”)2.
Regarding claim 2, Brown teaches the VCF is calculated based on the step-down ratio, Vratio, of a voltage sensor, e.g. a voltage transformer.  The step-down ratio N(x) may be provided to performance monitoring logic 124 via communications logic 128.  Performance monitoring logic 124 determines VCF(x) based on the step-down ratio N(x) and stores the value of VCF(x) in non-transitory computer readable medium 302.  In other words, Brown teaches a stepdown transformer coupled to the one or more voltage sensing input, wherein the ratio of the first and second transformer windings provide a voltage that is lower than and reflects changes to the one or more phases of the electrical supply powering the HVAC equipment. 
Brown does not expressly teach a first set of windings coupled to the one or more phases of the electrical supply powering the HVAC equipment, and a second set of windings magnetically coupled to the first set of windings, and electrically coupled to the one or more voltage sensing inputs.
Deng teaches another method and apparatus for determining power consumption for a load comprising a three phase AC source converter connectable to a three phase AC power source and a three phase AC load converter connectable to a three phase load.  Specifically, Deng teaches first set of windings [see 86 of fig. 1] coupled to the one or more phases of the electrical supply powering the equipment (Load), and a second set of windings magnetically coupled to the first set of windings, and electrically coupled to the one or more voltage sensing inputs [see fig. 1].
[0026] In any of the above events, instantaneous load voltage and current parameters for each and any phase on an output side of the load converter may also be monitored.  A load power demand value may be calculated from these instantaneous parameters, and when a transient power supply irregularity is indicated, a command signal may be generated and sent to the DC power supply, which is indicative of additional current needed by the load to supplant power lost from the AC power source due to the irregularity.

[0038] Specifically with reference to FIG. 1, a three-phase output 140, 142 and 144 of the isolation transformer 86 is provided with corresponding current sensors 146, 148 and 150.  In addition, voltage on each phase of the outputs 140, 142 and 144 is monitored at monitor 152 shown in both FIG. 1 and FIG. 2. 

 Before the effective filing data of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of the cited reference since they both directed to the system for monitoring load power demand in a three phased power supply.  Deng's detailed circuitry of  a second set of windings magnetically coupled to the first set of windings, and electrically coupled to the one or more voltage sensing inputs would enable Brown/Dytch  to accurately measure of the power consumption of a HVAC system. 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Brown/Dytch/Deng as applied to claim 1 and 2 above, and further in view of Jayanth et al. US Pub. No. 2011/0264409 ("Jayanth")3.
Regarding claim 3, Brown/ Dytch/Deng teaches does not teach the second set of windings of the transformer supply power to the controller board of the HVAC equipment.
Jayanth teaches another system comprising multiple voltage/current sensors configured to measure the power consumption of an HVAC equipment.  Specifically, Jayanth teaches the second set of windings of the transformer [49] supply power to the controller board [32 and 30] of the HVAC equipment [par. 0056-0057].
Before the effective filing data of the claimed invention,, it would have been obvious to one of ordinary skill in the art to combine the teachings of the cited reference since they both directed to the system for monitoring load power demand in a three phased power supply.  Jayanth's detailed circuitry of  second set of windings of the transformer [49] supply power to the controller board [32 and 30] of the HVAC equipment would enable Brown to provide power the controller board of Brown.

Claims 7, 9 are rejected under 35 U.S.C. 103 as being unpatentable over Brown/Dytch as applied to claim 1, 4, 5 above, and further in view of Grabinger et al. US Pub. No. 2014/0067134 (“Grabinger”)4.
Regarding claim 7, Brown/Dytch does not teach a set of alarm rules stored in the memory, wherein the set of alarm rules causes the central processor to raise an alarm when power data of the HVAC equipment exceeds a predetermined threshold.  However, such feature is old and well known in the art of power control.  For example:
Grabinger teaches an actuators connected to a processor that may be used within heating, ventilating, and HVAC systems wherein the processor is configured to determine power consumption of the actuator from current and voltage indications from the current sensor and voltage sensor.  Specifically, Grabinger teaches a set of alarm rules stored in the memory, wherein the set of alarm rules causes the central processor to raise an alarm when power data of the HVAC equipment exceeds a predetermined threshold [see par. 0052 - The processor may also provide an excessive power alarm if the immediate power consumption exceeds a predetermined percentage over a given amount of measured power consumption by the motor considered to be during normal operation of the actuator].
Before the effective filing data of the claimed invention,, it would has been obvious to one of ordinary skill in the art to combine the cited references since they all directed to the method and system of power control.  Grabinger teaches a set of alarm rules stored in the memory, wherein the set of alarm rules causes the central processor to raise an alarm when power data of the equipment exceeds a predetermined threshold which give the owner the opportunity to modify the manner of operation of the equipment to avoid unnecessary expenditures which save operating cost.
Regarding claim 9, Brown/Dytch  in view Grabinger teaches the set of alarm rules causes the central processor to raise an alarm when the KVA falls below a predetermined threshold when a compressor of the HVAC equipment is turned on [Para. 0074 of Grabinger].

Claims 15-18 are/is rejected under 35 U.S.C. 103 as being unpatentable over Brown/Dytch as applied to claim 1 and 4 above, and further in view of Yoshimura et al. JP 2009204194 (“Yoshimura”)
Regarding claim 15, Brown/Dytch does not teach detects fan current using the current sensing inputs and compares the fan current to a baseline fan current, wherein the deviation from the baseline fan current indicates whether tension of a fan belt is loose.  
Yoshimura teaches indoor unit of an air conditioner for a facility allowing inspection and maintenance of a fan belt at an appropriate timing.  Specifically, Yoshimura teaches detects fan current using the current sensing inputs and compares the fan current to a baseline fan current, wherein the deviation from the baseline fan current indicates whether tension of a fan belt is loose.
Furthermore, the drive current value of the fan motor 20 of the blower 12 is monitored , and the drive current value is stored in the memory 36. When the drive current value falls below a predetermined threshold during monitoring, the fan belt It can be determined that 24 has started to slip. This is because when the fan belt 24 slips, the load on the fan motor 20 decreases. (see Page 10)

Before the effective filing data of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the system of Brown/Dytch with the steps of detects fan current using the current sensing inputs and compares the fan current to a baseline fan current, wherein the deviation from the baseline fan current indicates whether tension of a fan belt is loose of Yoshimura.  The motivation for doing so would has been to prevent damage to fan motor and surrounding equipment as suggested by Yoshimura in page 2.
Regarding claim 16, Yoshimura teaches central processor detects fan current using the current sensing inputs and compares the fan current to a baseline fan current, wherein the deviation from the baseline fan current indicates whether the tension of a fan belt of an HVAC fan belt is excessive [slipping – see discussion in claim 15].
Regarding claim 17, Yoshimura teaches the central processor detects fan current of an HVAC fan using the current sensing inputs and compares the fan current to a baseline fan current, wherein the deviation from the baseline fan current indicates whether the tension of fan belt of the HVAC fan is loose [see discussion in claim 15].
Regarding claim 18, Brown teaches a dedicated current transformer [0031 - each of the power consumers may be monitored with current sensors (not shown) such as current transformers] magnetically coupled to the power supply of the HVAC fan, the dedicated current transformer being electrically coupled to the current sensing inputs of the thermostat, wherein the digital signal processor calculates and stores in the memory data representing the current drawn by the fan [par. 0036 -  to calculate performance information relating to the power and the energy, and to present the power, energy and/or performance information with a user interface].
[0073] FIG. 7 is a block diagram of an exemplary power monitoring arrangement 700 including control module 120. Motors M1 and M2 are shown, powered by variable speed drives (VSD) 702 and 720, respectively, which receive three-phase power from the same power source. Voltage meters 708, 710 and 712 sense the phase-to-phase voltages of the power source and provide corresponding voltage signals to control module 120. As stated above, a user may provide a calibration factor, such as a power factor, to control module 120 to calibrate the monitored parameter. In the present embodiment, current transformers 704, 705 and 706 provide current signals corresponding to the current drawn on three phases of the power source by VSD 702. VSD 720 has the capability to determine the current drawn by motor M2 and to communicate the sensed current signal to control module 120. In one example, VSD 720 may communicate the power consumed by motor M2. Control module 120 then calculates power consumed by motors M1 and M2. The same topology is used to sense power consumed by motors M3 and M4, the electric heater, and any other fans and pumps of the heat pump system. Control module 120 may also receive voltage and current signals from additional voltage and current sensors configured to sense phase voltages and additional line currents of single or three-phase power consumers. Different voltage and current sensor arrangements may be configured to provide a meaningful power computation while managing installation and equipment costs to suit each facility.

Brown does not expressly teach stores in the memory time series data.  However, examiner takes official notice that such feature is old well known in the art of determine power consumption.  One of ordinary skill in the art would motivated to provide such feature in order for a user to monitor the energy usage of fan overtime.  

Allowable Subject Matter
Claims 8, 10, 11-12, 13-14, 19, 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 8, 10, 11-12, 13-14, 19, 20 are considered allowable since, when reading the claims in light of the specification, none of the references of record alone or in combination disclose or suggest the combination of subject matter specified in the dependent claim(s).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Pub. No. 2007/0258175 to Montgomery et al. teach the invention provides an open neutral fault detector for monitoring an electrical circuit including a neutral conductor and first and second live conductors. The open neutral fault detector includes means for determining a voltage imbalance between a first voltage (i.e., between the first live conductor and the neutral conductor) and a second voltage (i.e., between the second live conductor and the neutral conductor). The open neutral fault detector also includes a means for comparing the voltage imbalance to a predetermined threshold value, and means for generating an alarm signal if the voltage imbalance exceeds the predetermined threshold value.
US Pub. 20160077502 to Broker teaches Controller 504 is coupled with compressor 514, reversing valve 518, and thermostat 520 for controlling operation of the components in response to control signals received from thermostat 520 and/or correlator 506. In some embodiments, controller 504 enables controlling operation of system 500 in response to executable instructions stored in a memory device (e.g., memory device 402 shown in FIG. 4) of controller 504.  During operation, correlator 506 receives one or more input signal from sensors (not shown) coupled with the components. For example, a sensor coupled with compressor 514 may generate an analog signal associated with the voltage and current being supplied to compressor 514. When the component is active, the analog signal is received by correlator 506 and used to determine the power being consumed by compressor 514. In some embodiments, controller 504 may activate, deactivate, or throttle compressor 514 (or another component) based on the power being consumed by the component. Similarly, correlator 506 may be used to control other components of system 500. In other embodiments, controller 504 determines the power being consumed by a component (e.g., compressor 514) using correlator 506, and displays the determined power consumption using controller 504 [0043-0044]

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT HUY TRAN whose telephone number is (571)272-7210. The examiner can normally be reached M-F 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas C Lee can be reached on 571-272-3667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

VINCENT H TRAN
Primary Examiner
Art Unit 2115



/VINCENT H TRAN/Primary Examiner, Art Unit 2115                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 IDS
        2 IDS
        3 IDS
        4 IDS